Citation Nr: 0735070	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  06-18 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hemorrhoids.  

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of right foot injury to include scar of the 
right foot.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1960 to October 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision which granted 
service connection for hemorrhoids evaluated as non-
compensable and service connection for scar of the right foot 
evaluated as non-compensable.  Subsequently, in a February 
2006 rating decision, the RO increased the evaluation for 
residuals of right foot injury to include scar of the right 
foot to 10 percent disabling effective from the date of 
service connection.  In June 2007, the veteran appeared in a 
videoconference before the undersigned. 


FINDINGS OF FACT

1.  The veteran's hemorrhoids have not been manifested as 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.

2.  The residuals of the veteran's right foot injury include 
a scar that is tender and painful on examination but does not 
limit range of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic 
Code (DC) 7336 (2007).  

2.  The criteria for an initial rating in excess of 10 
percent for residuals of right foot injury to include scar of 
the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.118; DCs 7802 to 
7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondences dated in August 2004 and December 2005, 
the RO satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the claims 
for higher initial evaluations; information and evidence that 
VA would seek to provide; and information and evidence that 
the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claims.  
 
The record also reflects that the originating agency 
adjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the veteran claims, no effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2007) 
(harmless error).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured and the veteran has been medically 
evaluated in conjunction with his claims.  The duties to 
notify and assist have been met.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  


Hemorrhoids

The veteran contends that his hemorrhoids are more disabling 
then contemplated by the current non-compensable evaluation.  
Hemorrhoids that are mild or moderate warrant a 0 percent 
(i.e., non-compensable) rating and ones that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, warrant a 10 percent rating.  
38 C.F.R. § 4.114, DC 7336.

Since the initial grant of service connection, the veteran's 
disability has been assigned a non-compensable rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.
 
The veteran was afforded a VA examination in January 2006 
during which the veteran reported no abdominal surgery since 
the last rating.  He indicated that he did not have any food 
intolerance, or problems with constipation or diarrhea with 
any irregularities.  He reported that the last time he 
noticed any blood fleck on toilet tissue or stool was 
approximately 60 days ago; this happened twice a year.  He 
did not describe any pain on passage of his stools; his 
weight was stable; he had no history of fever of unknown 
origins; and he had no history of Crohn disease, ulcerative 
colitis or fistula formation.  The veteran did not wear 
absorbent padding in his underwear, had no problems with 
incontinence or fecal soilage, did not have cramping prior to 
passage of stools, and did not have symptoms of irritable 
colon syndrome.  He did not apply Preparation H, witch hazel, 
or any other type of suppositories.  The diagnosis was 
external hemorrhoids with a small external hemorrhoidal tag 
which was non-tender.  There was no friability or erythema in 
the perianal area, no tenderness on palpation of the perianal 
verge, or evidence of soilage or any evidence of actively 
thrombosed hemorrhoids.  

At his June 2007 hearing, the veteran testified to having 
weekly blood spotting and discomfort when relieving himself.   

Based on the evidence, the Board finds that the veteran is 
not entitled to a compensable rating for hemorrhoids because 
the medical evidence of record does not indicate that his 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
Therefore, a compensable rating is unwarranted.   

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's disability was compensable.  He is 
accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Residuals of Right Foot Injury 

The veteran asserts that he is entitled to a higher rating 
for his service-connected residuals of right foot injury to 
include scar of the right foot, currently assigned as 10 
percent disabling under DC 7804, scars, superficial, painful 
on examination.  38 C.F.R. § 4.118.

A 10 percent disability rating is assigned for superficial 
scars that are painful on examination.  38 C.F.R. § 4.118, DC 
7804.  A superficial scar is one not associated with 
underlying soft tissue damage.  Id.  

Since the initial grant of service connection, the veteran's 
disability has been assigned a 10 percent rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.
 
The veteran was afforded an examination in October 2004 for 
which the examiner reviewed the claims folder.  Examination 
revealed a laceration scar that was well blended, non-tender, 
non-depressed, and without functional limitation on the 
plantar surface between the greater and second toe juncture 
to the mid foot which was 5.5 cm and laterally from the 
second digit over to the third digit which was 1.5 cm.

The January 2006 VA examination report noted that the 
veteran's right foot scar was a well-healed, approximated, 
and coapted laceration scar measuring 24 mm basically running 
from the first web space along the sole, a little medially to 
the juncture of the first metatarsophalangeal joint.  At its 
widest it was 0.5 mm, slightly raised, somewhat hyper-
pigmented, without keloid formation or edema, somewhat 
indurated and fixed to surrounding and deeper underlying 
structures but no loss of subcutaneous tissue, and without 
evidence of clinical instability of the scar.  The veteran 
complained of pain with moderate palpation by fingertips in 
the area.  The reminder of the foot was free of any type of 
surgical or laceration scars in particular with regards to 
the area between the third and fourth toes as that area was 
negative for scarring.  

Based on the evidence, the Board finds that the preponderance 
of the evidence is against an increased schedular evaluation 
under the diagnostic codes for scarring.  The current rating 
assigned is the maximum evaluation under DC 7804 so a higher 
evaluation is thus not available under this code.  

The Board has also considered whether higher evaluations are 
warranted under other diagnostic codes.  DCs 7802, 7803 only 
provide maximum 10 percent ratings for scars so higher 
evaluations under these codes are not available.  38 C.F.R. 
§ 4.118, DCs 7802, 7803.  As the veteran's scar has not been 
shown to be deep or causing limited motion affecting an area 
exceeding 12 square inches, consideration for a higher rating 
under DC 7801 is likewise unwarranted.  38 C.F.R. § 4.118, 
DCs 7801.

The veteran could be entitled to an increased rating if the 
right foot scar limits his range of motion.  See 38 C.F.R. § 
4.118, DC 7805.  The October 2004 VA examination report noted 
that there was no functional limitation or impairment related 
to the laceration scar.  The January 2006 VA examination 
report noted 38 degrees of dorsiflexion and 21 degrees of 
plantar flexion of the right great toe with repeated 
measurements unchanged.  Range of motion of the right great 
toe was not further limited by pain, fatigability, or 
incoordination on repetitive testing.  Therefore, an 
increased rating based on limitation of motion is not 
warranted.

To the extent that the evidence shows that the veteran has 
other foot disabilities (for example, the January 2006 VA 
examination report noted severe hallux valgus deformity with 
associated moderate narrowing of the first 
metatarsophalangeal joint and small periarticular spurs, and 
small spurs at the first interphalangeal joint with slight 
narrowing at the interphalageal joints and other toes), there 
is no suggestion that these are related to his service-
connected residuals of right foot disability/scar.  Also, 
while the veteran testified at his hearing that he had nerve 
involvement, the objective evidence does not indicate nerve 
involvement.  Furthermore, service medical records, noting 
the initial injury, specifically indicated no nerve 
involvement and found that the nature of the injury was a 
lacerated wound.  Therefore, consideration under foot 
diagnostic codes is inapplicable.  

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's disability was more than 10 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.

In sum, the Board finds that the veteran is not entitled to a 
rating in excess of 10 percent for his residuals of right 
foot injury to include scar of the right foot.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the- doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

An initial compensable rating for hemorrhoids is denied.  

An initial rating in excess of 10 percent for residuals of 
right foot injury to include scar of the right foot is 
denied.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


